918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willard R. MEADOWS, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY, Defendant-Appellee.
No. 90-2916.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 19, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-87-433-R)
Willard R. Meadows, appellant pro se.
Clinton Stephen Morse, Woods, Rogers & Hazlegrove, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON,* Circuit Judges.
PER CURIAM:


1
Willard R. Meadows appeals from the district court's order refusing to reconsider its final decision entered on August 11, 1988, and affirmed by this Court on May 10, 1989.  Meadows v. General Electric, No. 88-2914 (4th Cir.  May 10, 1989) (unpublished).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Meadows v. General Electric, CA-87-433-R (W.D.Va. July 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Wilkinson was a member of the panel to which this case was assigned.  He recused himself, however, and did not participate in the decision of the case.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


*
 We deny appellee's request to impose sanctions on Meadows